Citation Nr: 1820111	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  The propriety of the adjustments to the Veteran's compensation payments to offset payments (drill pay) received for periods of active duty training during 2011 and 2012.  

2.  The propriety of the adjustments to the Veteran's compensation payments to offset drill pay received for periods of active duty training during 2013 and 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988, from March 2003 to July 2004, from May 2005 to September 2005, and from October 2005 to September 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2012, April 2013, August 2015, and March 2016 administrative decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

In August 2017 and February 2018, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal as to the issues of the propriety of the adjustments to the Veteran's compensation payments to offset payments (drill pay) received for periods of active duty training during 2011, 2012, 2013, and 2014.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issues of the propriety of the adjustments to the Veteran's compensation payments to offset payments (drill pay) received for periods of active duty training during 2011, 2012, 2013, and 2014 have been met.  38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision, and an appeal may be withdrawn as to any or all issues involved in the appeal.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing unless the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2017).  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the Veteran in August 2017 and February 2018 requesting to withdraw his appeal.  The only issues in appellate status and before the Board at that time were the propriety of the adjustments to the Veteran's compensation payments to offset payments (drill pay) received for periods of active duty training during 2011, 2012, 2013, and 2014.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


